  

Case 3:19-cv-00935-RDM-DB Document1 Filed 05/31/19 Page 1 of 6 -
‘FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

| NV-Of63

 

Zachrey Marte Be. : FILED
\ Ox ame of Plaintiff) (Iomate Number) : SCRANTON
' MAY 8-1 2019

30] Morea RD Feockvine fa 773.2 |
(Address) : oo
2) —- BTS rer CLERK

(Name 0 Cf nmate Number) :
: (Case Number)

(Address)

- (Each named party must be numbered, : DEMAND
‘and all names must be printed or typed) : oe

(CIVIL COMPLAINT

 

 

| (1) oN « Ec . Wetzel
'@ Heres DECaSs

3)
: (Names of Defendants) °

 

 

(Each named party must be numbered,
and all names must be printed or typed)

! TO BE FILED UNDER: 42 U.S.C. § 1983 - STATE OFFICIALS
. 28 U.S.C. § 1331 - FEDERAL Geass |\\ \\(L

  

I. PREVIOUS LAWSUITS

A. If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case ~
' number including year, as well as the name of the judicial officer to whom it was assigned:

(YN
\\\
\\

 

 

 

 
 

Case 3:19-cv-00935-RDM-DB Document1 Filed 05/31/19 Page 2 of 6

ILS EXHAUSTION: OF ADMINISTRATIVE REMEDIES

In order to proceed i in federal court, you must fully e exhaust any available administrative remedies as to

cf each ground on which you request action. ee a
A. Is there a prisoner grievance procedure available at your present institution? k ve No
B. Have you fully exhausted your available administrative remedies regarding each of your present
| claims? __—sYees No
; C. If your answer to “B” is Yes:

1. What steps did you take?

 

 

f 2. What was the result?

 

 

D. If your answer to “B” is No, explain why not: LL felt Uj ke +

: ues Ging lo RE RetretaTa, ais
: — £ssue4
\ I. DEFENDANTS

i (1) Name of first defendant: TH ERESE DE (BAlSD

Employed as ue e at S Cr Mata Nov

; Mailing address: __¥ 0 MokEA RD FRACK Vile fA { NV BQ.

; (2) Name of second defendant: — JaWW -&. Wetzel:

Employed as 4 at_ Sec Reta Y oF ¢ DRRCcHAS

' Mailing address: phacpy Parkway MECHANESDOR
(3) Name of third defendant: oe S fa - | ese

Employed as at
Mailing address:

‘ (List any additional defendants, their employment, and addresses on extra sheets if necessary)
\IV. STATEMENT OF CLAIM

 

 

 

 

 

 

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three

. \extra sheets if necessary. )

' Al Last ene 2901S up To kyo Al Regoler ML
Being Cored And hee Cassatt Ai ‘ORign
Capes” Hyast Ws sent Back To me oR —destoye)
  
 
 

 

Case 3:19- -cv-00935-RDM-DB Document1 Filed 05/31/19 Page 3 of 6.

| Aton SMACT Garmncniorton5 9 TL WAS Nene FIVER)

2. ANY 7) EVidencE shat C by nnsic) UAS Ahan lfy
des
Thfs Moles Plainly, My © Corclctuthinal Rights

| Onder “ _ Fourth Amendagit.. > The RighT of hE  fecple

 
     
         
     
       
         
     
        
   
     
   

 

3. fo BE Secure) in Heir Fars houses, Pages Aud EFRacts
a Agwins UN Reasavagle suces AnD Seizvres, shall NoT
' BE Myotakd . 2 AcT oe “fayet Benth Amend”. Mor BE DepriveD

ox LiSe, Ligecty, OR trapecty, with oot due freasss L Lowy + ‘
Not Shall Private Papacy BE Ta KEN Re foplic USE, Withast Just Comparstiny
v. RELIEF Even MoeE | <« Tnvasion of Primacy ” Vilates m y Quctititieal & SATS +

; (State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or

! ey
4. “ISQan0" — CompausaTin

 

 

 

2 2. MY Ors jr Marc Back Te ME.
Awd Spiginal B ctveSS of Sop
back Ja Sadek -

 

 

 

 

 
 

 

  

I declare under penalty of perjury that the foregoing is true and correct.

Signedthis QB aayof Tuesday

» 2019.

(SiGfature of Plaixfti)

uz

 
Case 3:19-cv-00935-RDM-DB Document 1. Filed 05/31/19 Page 5 of 6

   
   
   
   
   
   
     
   
 
   
       
         
      
     
   
     
 
   
  
   
 
  
 
   

: FORMS TO BE COMPLETED BY PRISONERS FILING A CIVIL RIGHTS
ne COMPLAINT UNDER 42 U.S.C. § 1983 or 28 U.S.C. § 1331

COVER SHEET

THIS COVER SHEET CONTAINS IMPORTANT INFORMATION ABOUT FILING A
COMPLAINT AND YOUR OBLIGATIONS IF YOU DO FILE A COMPLAINT. READ AND
COMPLETE THE COVER SHEET BEFORE YOU PROCEED FURTHER.

Be fe oe ie fe fe fe he ie se 2 fe fe fe 2g fe 2 ic ate ke oe fe fe fe 2 fe ie oie ie fe aie fe oe oe i ice oie fe oi oie oe oe 2 ake of fe oie ofc ok ig fe oie ic fe 2k ate 2c fe ok fe 2 a af ic ofc ok

The cost for filing a civil rights complaint is $350.00.
If you do not have sufficient funds to pay the full filing fee of $350.00 you need permission to proceed in forma pauperis.
However, the court will assess and, when funds exist, immediately collect an initial partial filing fee of 20 percent of the
greater of: -

1) the average monthly deposits to your prison account for the past six months; or

2) the average monthly balance in your prison account for the past six months.

: Thereafter, the institution in which you are incarcerated will be required to make monthly payments of 20% of the preceding
4 month's deposits credited to your account until the entire filing fee is paid.

CAUTION: YOUR OBLIGATION TO PAY THE FULL FILING FEE WILL CONTINUE REGARDLESS OF THE

OUTCOME OF YOUR CASE, EVEN IF YOUR COMPLAINT IS DISMISSED BEFORE THE DEFENDANTS ARE
SERVED. .-

FOCI CICS GGG AOI ISI GGCIGR GGG AGE AGORA GSR ica ICICI i ack ag CICK AGI CAR AGE

     
         
     
   
       
         
   
       
   

; Shall file a complaint by completing and signing the attached complaint form and

mailing it to the Clerk of Court along with the full filing fee of $350.00. (In the event attachments
are needed to complete the allegations in the complaint, no more than three (3) pages of attachments
will be allowed.) If you submit the full filing fee along with the complaint, you DO NOT have to

complete the rest of the forms in this packet. Check here if you are submitting the filing fee with
the complaint form. ;

7Tf you cannot afford to pay the fee, you may file a complaint under 28 U.S.C.

§ 1915 without paying the full filing fee at this time by completing the following: (1) Complaint
Form; (2) Application To Proceed In Forma Pauperis; and (3) Authorization Form. You must
properly complete, sign and submit all three standard forms or your complaint may be retumed to

you by the Clerk of Court. Check here gach re filing your complaint under 28 U.S.C. § 1915
without full prepayment of fees. gay Nua

 

Please Note: to proceed and you are awarded compensatory damages against

a correctional facility or an official or agent of a correctional facility, the damage award will first be

used to satisfy any outstanding restitution orders pending. Before payment of any compensatory
damages, reasonable attempts will be made to notify the victims of the crime for which you were
convicted concerning payment of such damages. The restitution orders must be fully paid before any
part of the award goes to you.

DO NOT DETACH THE COVER SHEET FROM THE REST OF THE FORMS
 

te ae wees _. -+ a ee at nee teen OS rm ptr met Deri Sent erm orga ertrsimeny a Wnnben cnacnsennee niece
nate ee - oe 2 ~ eae
few . moe . - _— .

>
b

Tice zt TESST . , : | ; psvDQve M

ws gag wad |

os PY” Re} NAR: oz Te AWW
[OS 8/ d SL oS oinves08
PUN Vy nop S14 S41) f\ See qaNizos5
a > lyons PT? SE Sy <
EE
oe a of ge PCL] 2709p :W Yd Le 5 Ding saat -.s
gio 6z Amst 9go000 SERN . SECES OG %

509°000 $ <col! Gv aera — -
SSPZED) TEAR snonorwoo.soissava . RMYYW IOS SWO- OW"

‘fi

aclaglafteee|fogE PoE rdf ertegd Mpegs ffl ee

 

Case 3:19-cv-00935-RDM-DB Document 1 Filed 05/31/19 Page 6 of 6

 

 

 

 

SAMOB ANI KIOWISOd SN anata dela TVW SLVWNI

 

 
